Walker, J:— In this case there is an application to permit other persons against whom the judgment was rendered for taxes to become parties plaintiff in error in the case. The decisions of this court have held that while the proceeding is against all the delinquent lands, the judgment against each tract of land is separate and distinct, and that it is not a joint judgment, but a several judgment. The practice is not to admit parties in other cases to come in and make themselves plaintiffs in error, while they were not joint defendants in the court below, in the case that is brought to this court. We are not willing to establish a practice that parties who are parties to another suit, a several judgment, distinct from the judgment before the court, should come in and make themselves parties plaintiff to a writ of error brought to this court. The motion will therefore be denied. The parties to other several judgments have the right of course to prosecute error. Motion denied. Dickey, J: In this case, in which Justice Walker has announced the decision of the court, I desire to say that in my own view it is a common judgment, although separate, twofold in its character, and that it is competent for several of those against whom judgment has been rendered to unite in an appeal and writ of error, and that the application ought to be allowed. NOTE. See same case 88 Ill. 340. — Ed.